Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Previous Rejections
Applicants' arguments, filed 06/10/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of USP 9,492,458 in view of Fossel (WO 2005/102282, also published as (US-2008/0280984 or USP 9,050,365).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
The patented claim 1 recites a composition for topical delivery to the skin of a subject, the composition being a cream, gel, or lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight; an ionic salt at a concentration of at least about 0.25 M; xanthan gum at no more than about 1 wt %; propylene glycol at at least about 6% by weight; a polysorbate surfactant comprising Polysorbate 20 at no more than about 3 wt %; and a pharmaceutical agent and/or salt thereof for treating sexual dysfunction, comprising one or more of yohimbe, alprostadil, tadalafil, apomorphine, and vardenaifl, at a concentration of at least about 0.1% by weight of the composition. The patented claim does not recite use of sildenafil.
Fossel teaches the transdermal delivery of pharmaceutical agents through the stratum corneum of the skin, which can be used for improved sexual function (see abstract). Fossel teaches that the delivery system can comprise a nitric oxide donor such as L-arginine hydrochloride and a pharmaceutical agent, such as sildenafil, yohimbie, and vardenaifl in the form of a transdermal patch (see abstract; paragraphs 0023, 0032, 0048). It would have been obvious to one of ordinary skill to have utilized the patented cream topically comprising sildenafil in place of yohimbine or tadalafil and come to the claimed invention for treating sexual dysfunction because Fossel teaches use of sildenafil, yohimbie, tadalafil for treating sexual dysfunction. Simple substitution of one known ingredient over the other for the same function of improving sexual function would be obvious for predictable results, see MPEP 2143(I)(B). 
Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of (USP 9,737,543). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
 The patented claims recite a method, comprising: applying a composition comprising a cream, gel, or lotion to the genital region of a subject, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight, an ionic salt at a concentration of at least about 0.25 M; xanthan gum at no more than about 1 wt %; propylene glycol at least about 6% by weight; Polysorbate 20 at no more than about 3 wt %; and sildenafil and/or a salt thereof, wherein the subject is female. The patented claims read on the instant claims.
Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of (USP 9,675,619) in view of Fossel (WO 2005/102282, also published as (US-2008/0280984 or USP 9,050,365).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
The patented claims recite a method, comprising: applying a composition comprising a cream, gel, or lotion to the genital region of a subject, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight, an ionic salt at a concentration of at least about 0.25 M; xanthan gum at no more than about 1 wt %; propylene glycol at at least about 6% by weight; Polysorbate 20 at no more than about 3 wt %; and a pharmaceutical agent and/or salt thereof for treating sexual dysfunction, comprising one or more of yohimbe, alprostadil, tadalafil, apomorphine, and vardenaifl, at a concentration of at least about 0.1% by weight of the composition. 
The patented claim does not recite use of sildenafil.
Fossel teaches the transdermal delivery of pharmaceutical agents through the stratum corneum of the skin, which can be used for improved sexual function (see abstract). Fossel teaches that the delivery system can comprise a nitric oxide donor such as L-arginine hydrochloride and a pharmaceutical agent, such as sildenafil, yohimbie, and vardenaifl in the form of a transdermal patch (see abstract; paragraphs 0023, 0032, 0048). It would have been obvious to one of ordinary skill to have utilized the patented cream topically comprising sildenafil in place of yohimbine or tadalafil and come to the claimed invention for treating sexual dysfunction because Fossel teaches use of sildenafil, yohimbie, tadalafil for treating sexual dysfunction. Simple substitution of one known ingredient over the other for the same function of improving sexual function would be obvious for predictable results. Simple substitution of one known ingredient over the other for the same function of improving sexual function would be obvious for predictable results, see MPEP 2143(I)(B). 

Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USP (10,172,865) in view of  Fossel (WO 2005/102282, also published as (US-2008/0280984 or USP 9,050,365).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
The patented claims recite a method, comprising: applying a composition comprising a cream, gel, or lotion to the genital region of a subject, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight, an ionic salt at a concentration of at least about 0.25 M; xanthan gum at no more than about 1 wt %; propylene glycol at least about 6% by weight; Polysorbate 20 at no more than about 3 wt %; and a pharmaceutical agent and/or salt thereof for treating sexual dysfunction, comprising one or more of yohimbe, alprostadil, tadalafil, apomorphine, and vardenaifl, at a concentration of at least about 0.1% by weight of the composition. 
The patented claim does not recite use of sildenafil.
Fossel teaches the transdermal delivery of pharmaceutical agents through the stratum corneum of the skin, which can be used for improved sexual function (see abstract). Fossel teaches that the delivery system can comprise a nitric oxide donor such as L-arginine hydrochloride and a pharmaceutical agent, such as sildenafil, yohimbie, and vardenaifl in the form of a transdermal patch (see abstract; paragraphs 0023, 0032, 0048). It would have been obvious to one of ordinary skill to have utilized the patented cream topically comprising sildenafil in place of yohimbine or tadalafil and come to the claimed invention for treating sexual dysfunction because Fossel teaches use of sildenafil, yohimbie, tadalafil for treating sexual dysfunction. Simple substitution of one known ingredient over the other for the same function of improving sexual function would be obvious for predictable results. Simple substitution of one known ingredient over the other for the same function of improving sexual function would be obvious for predictable results, see MPEP 2143(I)(B). 
Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of (USP 9,463,158). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
The patented claims recite a composition for topical delivery to the skin of a subject, the composition being a cream and comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight; an ionic salt at a concentration of at least about 0.25 M; xanthan gum at no more than about 1 wt%; propylene glycol at least about 6% by weight; a polysorbate surfactant comprising Polysorbate 20 at no more than about 3 wt%; and sildenafil and/or a salt thereof, at a concentration of at least about 0.1% by weight of the composition, wherein the composition is stable when exposed to a temperature of 40.degree. C. for at least about 4 weeks. The patented claims reciting recite a composition for topical delivery to the skin of a subject, the composition being a cream and comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride read on the instant claims.

Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of (USP 10,898,489).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
 The patented claims recite a composition for topical delivery to the skin of a subject, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight; xanthan gum at no more than about 1 wt %; propylene glycol at least about 6% by weight; a polysorbate surfactant comprising Polysorbate 20 at no more than about 3 wt %; and sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 1 M, and wherein the composition is a cream, gel, or lotion. The patented claims reciting recite a composition for topical delivery to the skin of a subject, the composition being a cream and comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride read on the instant claims.

Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of (USP 10,682,357).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition for delivery to the skin of a subject, the composition being a cream, a gel, or a lotion, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride, wherein the nitric oxide donor is at a concentration of at least 2.5 wt%; xanthan gum;
propylene glycol; a polysorbate surfactant comprising a polysorbate surfactant; and
sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 0.25 M. 
 The patented claims recite a composition for topical delivery to the skin of a subject, the composition comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride at a concentration of about 2.5% to about 15% by weight; xanthan gum at no more than about 1 wt %; propylene glycol at least about 6% by weight; a polysorbate surfactant comprising Polysorbate 20 at no more than about 3 wt %; and sildenafil and/or a salt thereof, wherein the composition has an ionic strength of at least 1 M, and wherein the composition is a cream, gel, or lotion. The patented claims reciting recite a composition for topical delivery to the skin of a subject, the composition being a cream and comprising: a nitric oxide donor comprising L-arginine and/or L-arginine hydrochloride read on the instant claims.
The rejections are maintained pending submission of terminal disclaimer.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612